                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

VINCE NICOLAS VAN VLECK,                            Case No. 20-11635

       Plaintiff,                                   Stephanie Dawkins Davis
v.                                                  United States District Judge

LEIKIN, INGBER & WINTERS, P.C.,

     Defendant.
___________________________ /

        ORDER FOR SUPPLEMENTAL BRIEFING AND SETTING
        HEARING DATE ON MOTION TO DISMISS (ECF No. 26)

      Currently pending before the court is defendant’s motion to dismiss

plaintiff’s complaint. (ECF No. 26). On review of the parties’ submissions, the

court has concluded that supplemental briefing on certain standing issues would

assist the court in resolving the motion. The parties have briefed the issue of

standing with the apparent assumption that all alleged violations of the Fair Debt

Collection Practices Act (FDCPA) are “procedural” violations, as identified by the

Supreme Court in Spokeo, Inc. v. Robins, ––– U.S. –––; 136 S.Ct. 1540 (2016)

(Addressing the Fair Credit Reporting Act) and the Sixth Circuit in Buchholz v.

Meyer Njus Tanick, PA, 946 F.3d 855, 860 (6th Cir. 2020) (Addressing the

FDCPA, 15 U.S.C. §§ 1692e(3) and (10)). Case law suggests that not all

violations of the FDCPA are procedural and some violations are substantive. See

e.g., Gause v. Medical Business Consultants, Inc., 424 F.Supp.3d 1175 (M.D. Fla.

                                          1
2019). Buchholz concluded that that certain provisions of the FDCPA involved

procedural rights and then applied the standing framework found in Spokeo. The

parties must address whether Buchholz forecloses a finding that any of the FDCPA

provisions at issue in this case confer substantive rights, as opposed to procedural

rights. Next, the parties must address whether each violation of the FDCPA

alleged in the complaint constitutes a violation of plaintiff’s procedural or

substantive rights under the statute. Finally, the parties should discuss whether and

to what extent the answers to the foregoing questions affect the standing analysis

regarding each alleged FDCPA violation. See e.g., Griffin v. Bank of America,

N.A., 226 F.Supp.3d 899 (N.D. Ohio 2016); Tucek v. Cadillac Accounts Receivable

Mgmt., Inc., 2019 WL 8226444 (E.D. Mich. Oct. 3, 2019), report and

recommendation rejected on other grounds, 2020 WL 1249341 (E.D. Mich. Mar.

16, 2020); Throndson v. Huntington National Bank, 2020 WL 3448281 (S.D. Ohio

June 24, 2020). More specifically, the parties must address if the Spokeo/Buchholz

standing framework is limited to procedural violations of the FDCPA and if so,

how that changes, if at all, the analysis of whether plaintiff has Article III standing

for each of the statutory violations alleged.

      Each parties’ brief may be no longer than 10 pages and must be filed by

March 8, 2021. A hearing on this matter is scheduled for Wednesday, March 17,

2021 at 3:00 p.m.


                                           2
      IT IS SO ORDERED.

Date: February 24, 2021   s/Stephanie Dawkins Davis
                          Stephanie Dawkins Davis
                          United States District Judge




                          3
